Exhibit 99.1 January 26, 2012 Caterpillar contact: Jim Dugan Corporate Public Affairs (309) 494-4100 Mobile (309) 360-7311 Dugan_Jim@cat.com FOR IMMEDIATE RELEASE Cat Financial Announces 2011 Year-End Results Full-Year 2011 vs. Full-Year 2010 Cat Financial reported revenues of $2.645 billion, an increase of $93 million, or 4 percent, compared with 2010. Profit after tax was $378 million, a $100 million, or 36 percent, increase from 2010. The increase in revenues was principally due to a $76 million favorable impact from higher average earning assets (finance receivables and operating leases at constant interest rates), a $54 million favorable impact from miscellaneous net revenue items and a $49 million favorable change from returned or repossessed equipment. These increases in revenue were partially offset by an $86 million unfavorable impact from lower interest rates on new and existing finance receivables. Profit before income taxes was $504 million for 2011, compared to $329 million for 2010. The increase was principally due to a $54 million favorable impact from miscellaneous net revenue items, a $49 million improvement in net yield on average earning assets, a $49 million favorable change from returned or repossessed equipment, a $37 million decrease in the provision for credit losses and a $28 million favorable impact from higher average earning assets. These increases in pre-tax profit were partially offset by a $54 million increase in general, operating and administrative expense. The provision for income taxes for 2011 reflects an annual tax rate of 25 percent compared to 19 percent in 2010. The 2011 tax rate was reduced by a benefit of $15 million related to prior years, while the 2010 tax rate was reduced by a benefit of $22 million related to prior years. The annual tax rate increased during 2011 primarily due to changes in our geographic mix of pre-tax profits. New retail financing was $11.32 billion, an increase of $1.9 billion, or 20 percent, from 2010. The increase was primarily related to improvements in our Asia/Pacific and Mining and North America operating segments. During 2011, Cat Financial’s overall portfolio quality reflected continued improvement. At the end of 2011, past dues were 2.89 percent, down from 3.54 percent at the end of the third quarter of 2011 and 3.87 percent at the end of 2010. Write-offs, net of recoveries, were $158 million for the full-year 2011, compared to $237 million for 2010. Full-year 2011 write-offs, net of recoveries, were 0.70 percent of average annual retail portfolio, compared to 1.04 percent in 2010. At year-end 2011, Cat Financial's allowance for credit losses totaled $369 million or 1.47 percent of net finance receivables, compared with $363 million or 1.57 percent of net finance receivables at year-end 2010. The overall increase of $6 million in allowance for credit losses during the year reflects a $31 million increase in allowance due to an increase in the Cat Financial net finance receivables portfolio, partially offset by a $25 million decrease associated with the lower allowance rate. Fourth-Quarter 2011 vs. Fourth-Quarter 2010 Cat Financial reported fourth-quarter 2011 revenues of $662 million, an increase of $29 million, or 5 percent, compared with the fourth quarter of 2010. Fourth-quarter profit after tax was $95 million, a $25 million, or 36 percent, increase from the fourth quarter of 2010. The increase in revenues was principally due to a $35 million favorable impact from higher average earning assets (finance receivables and operating leases at constant interest rates), a $17 million favorable change from returned or repossessed equipmentand a favorable impact from miscellaneous net revenue items. These increases in revenue were partially offset by a $34 million unfavorable impact from lower interest rates on new and existing finance receivables. Profit before income taxes was $111 million for the fourth quarter of 2011, compared to $74 million for the fourth quarter of 2010. The increase was principally due to a $17 million favorable change from returned or repossessed equipment, a $13 million favorable impact from higher average earning assets and a $12 million favorable impact from miscellaneous net revenue items. These increases were partially offset by an $18 million increase in general, operating and administrative expense. The provision for income taxes in the fourth quarter reflects an annual tax rate of 25 percent compared to 19 percent in 2010. The annual tax rate increased primarily due to changes in our geographic mix of pre-tax profits. Additionally, the 2011 fourth-quarter provision for income taxes included a benefit of $18 million related to prior years. The 2010 fourth-quarter provision for income taxes included a $13 million benefit related to a decrease in the 2010 estimated annual effective tax rate. New retail financing in the fourth quarter of 2011 was $3.0 billion, an increase of $306 million, or 11 percent, from the fourth quarter of 2010. The increase was primarily a result of improvements in our Asia/Pacific and Mining operating segment. “We are very pleased with the excellent improvement in Cat Financial's results in 2011.In addition to increased profitability, new retail financing is up 20 percent from 2010 and portfolio performance has significantly improved, with past dues and full-year write-offs at their lowest levels since 2008,” said Kent Adams, Cat Financial president and vice president of Caterpillar Inc.“Our strategy for continued success remains focused on providing an outstanding customer experience for Caterpillar customers and dealers.” For over 30 years, Cat Financial, a wholly-owned subsidiary of Caterpillar Inc., has been providing financial service excellence to Cat customers. The company offers a wide range of financing alternatives to customers and Cat dealers for Cat machinery and engines, Solar® gas turbines and other equipment and marine vessels. Cat Financial has offices and subsidiaries located throughout the Americas, Asia, Australia and Europe, with headquarters in Nashville, Tennessee. STATISTICAL HIGHLIGHTS: FOURTH QUARTER 2011 VS. FOURTH QUARTER 2010 (ENDED DECEMBER 31) (Millions of dollars) CHANGE Revenues $ $ 5
